NUMBER 13-14-00333-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


 IN RE ESTEBAN MIGUEL GUERRA AND NADIA HERLINDA GUERRA


                     On Petition for Writ of Mandamus
               and Request for Emergency Temporary Relief.


                                        ORDER

     Before Chief Justice Valdez and Justices Perkes and Longoria
                           Order Per Curiam

      On June 18, 2014, relators, Esteban Miguel Guerra and Nadia Herlinda Guerra,

individually and as independent administrator of the estate of Teresa Canales Guerrero,

Deceased, filed a petition for writ of mandamus seeking to avoid arbitration. Relator also

requested an emergency stay of all arbitration proceedings. The Court, having examined

and fully considered the request for an emergency stay, is of the opinion that relator’s

request should be granted. Accordingly, we GRANT the request for emergency stay and

ORDER all arbitration proceedings to be stayed pending further order of this Court. We

request that the real party in interest, Rolando Cantu, or any other person whose interest
would be directly affected by the relief sought, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See TEX.

R. APP. P. 52.4.

       IT IS SO ORDERED.

                                                        PER CURIAM


Delivered and filed the
18th day of June, 2014.




                                                2